Fourth Court of Appeals
                                 San Antonio, Texas
                                        May 27, 2016

                                    No. 04-16-00004-CR

                                     Juan Jose PEREZ,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 226th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2010CR3178
                          Honorable Sid L. Harle, Judge Presiding


                                       ORDER
       The Appellant’s motion for extension of time to file the brief is GRANTED. Time is
extended to June 23, 2016.


                                                   _________________________________
                                                   Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of May, 2016.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court